NOT PRECEDENTIAL



                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                               _____________

                                No. 07-3518
                               _____________

                        UNITED STATES OF AMERICA

                                          v.

                           CHARLES F. MURRAY

                               Charles Murray,
                                         Appellant
                               _____________

               On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                         District Court No. 04-cr-00666
              District Judge: The Honorable Bruce W. Kauffman

              Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                               May 15, 2012

            Before: SMITH, FISHER, and GARTH, Circuit Judges

                            (Filed: May 21, 2012)
                           _____________________

                                  OPINION
                           _____________________

SMITH, Circuit Judge.

                                      1
      Charles Murray pled guilty to one count of possession of child pornography

in violation of 18 U.S.C. § 2252(a)(4)(B). Murray petitions for relief under 28

U.S.C. § 2255, arguing in part that he was deprived of his right to counsel on direct

appeal following his guilty plea. The District Court dismissed Murray’s petition.

We conclude that Murray waived his right to raise his deprivation of counsel

claim; we will thus affirm.

                                          I

      On October 13, 2004, Murray was charged by information with one count of

possession of child pornography. Murray entered into a plea agreement with the

Government, and pled guilty to the single count information. As part of the plea

agreement, Murray agreed to:

      voluntarily and expressly waive[ ] all rights to appeal or collaterally
      attack [his] conviction, sentence, or any other matter relating to this
      prosecution, whether such a right to appeal or collateral attack arises
      under 18 U.S.C. § 3742, 28 U.S.C. § 1291, 28 U.S.C. § 2255, or any
      other provision of law.

Supp. App’x 35-36 [the “Waiver”]. The plea agreement did permit Murray to

appeal three discrete issues:

      If the government does not appeal, then notwithstanding the waiver
      provision set forth above, the defendant may file a direct appeal but
      may raise only claims that:

             1.     the defendant’s sentence exceeds the statutory
                    maximum;

             2.     the sentencing judge erroneously departed upward
                                         2
                   from the otherwise applicable sentencing guideline
                   range; or

             3.    the court used an incorrect standard of proof in
                   making factual determinations necessary to
                   sentencing and in doing so prejudiced the
                   defendant.

       If the defendant does appeal pursuant to this paragraph, no issue may
       be presented by the defendant on appeal other than those described in
       this paragraph.

Id. at 36.

       On November 5, 2005, the District Court conducted a plea colloquy. At the

plea colloquy, Murray was represented by counsel (“plea counsel”). The court

reviewed the plea agreement with Murray, and inquired into whether Murray was

entering his plea knowingly and voluntarily. The District Court also specifically

referenced the Waiver. Id. at 21, 23-24. Murray confirmed that he understood the

Waiver, and that he still wished to plead guilty. The District Court accepted

Murray’s plea.

       On February 24, 2005, the District Court sentenced Murray to 40 months’

imprisonment, with 12 months to be served consecutively to his pending sentence

from a related case in the District of New Jersey.       The District Court also

sentenced Murray to three years supervised release, ordered a fine of $1000, and

ordered a special assessment of $100. At Murray’s sentencing hearing, the District

Court informed Murray that any appeal must be filed within ten days of the

                                        3
hearing. The court also advised Murray that he had a right to counsel on appeal,

and that if he could not afford an attorney, one would be appointed to represent

him.

       On March 9, 2005, Murray filed a timely pro se notice of appeal. On April

11, 2005, the Government moved in this court to enforce the Waiver and dismiss

Murray’s direct appeal. Plea counsel did not respond to the Government’s motion.

On April 18, 2005, Murray filed a financial affidavit in this court and moved for

appointment of counsel for his direct appeal. On May 27, 2005, we granted the

Government’s motion to enforce the Waiver, and dismissed Murray’s direct

appeal. We did not rule on Murray’s motion for appointment of counsel.

       On June 19, 2006, Murray filed a pro se petition for habeas relief under

§ 2255. The majority of Murray’s petition asserted claims of ineffective assistance

of counsel regarding plea counsel’s performance leading up to and following his

guilty plea. In the memorandum of law filed in support of Murray’s petition,

however, Murray also claimed that he was denied his right to effective assistance

of counsel when counsel was not appointed on direct appeal. 1 On December 13,


1
  Murray argues that he was deprived of his right to counsel on direct appeal. As
the Government notes, however, plea counsel continued to represent Murray while
Murray filed his pro se notice of appeal. See 3rd Cir. LAR 109.1 (2011) (“Trial
counsel in criminal cases, whether retained or appointed, are expected to continue
on appeal absent extraordinary circumstances.”); Supp. App’x 134. As such, his
claim is better characterized as an ineffective assistance of counsel claim
implicating plea counsel’s performance in the course of his direct appeal.
                                        4
2006, Murray moved for appointment of counsel concerning his pending § 2255

petition. The District Court granted this motion and appointed counsel.

      On April 11, 2007, the District Court held an evidentiary hearing on

Murray’s petition. The evidentiary hearing focused almost exclusively on the

performance of his counsel leading up to Murray’s guilty plea. At the hearing,

plea counsel testified that he specifically discussed with Murray the possibility of

moving to suppress evidence.       Murray’s counsel at the evidentiary hearing

affirmed that Murray himself “made the decision not to raise the issue” before the

District Court. Supp. App’x 81.

      On August 13, 2007, the District Court dismissed Murray’s § 2255 petition,

concluding that Murray had failed to show that plea counsel was ineffective for

failing to inform him that he might be able to suppress certain evidence the

Government had collected. The District Court acknowledged the Waiver, but

noted that it could not enforce such a waiver if the waiver was not entered into

knowingly and voluntarily and instead proceeded to consider the merits of

Murray’s ineffective assistance of plea counsel claim. The District Court did not




Regardless, because we conclude that Murray has knowingly and voluntarily
waived his claim, and that such waiver would not effect a miscarriage of justice,
this distinction is irrelevant to our analysis.

                                         5
address Murray’s claims concerning his right to counsel on direct appeal. This

appeal followed. 2

                                         II

      Before considering the merits of Murray’s claim, we must consider whether

the Waiver bars this claim. United States v. Mabry, 536 F.3d 231, 241 (3d Cir.

2008) (noting that the effectiveness of a collateral-attack waiver is a “threshold

issue”). There are two situations in which Murray might be allowed to maintain

his claim: (1) if the Waiver was not knowing and voluntary; and (2) if enforcing

the Waiver would “work a miscarriage of justice.” Id. We review de novo.

United States v. Khattak, 273 F.3d 557, 560 (3d Cir. 2001).

      First, we agree with the District Court that Murray’s waiver was knowing

and voluntary. Murray acknowledges that the District Court and plea counsel

discussed the Waiver with him, and that he understood its terms. Murray argues

that the Waiver was nonetheless not knowing and voluntary due to plea counsel’s

alleged ineffective assistance in failing to inform him that certain evidence against

him might be suppressed. The District Court correctly concluded that Murray

failed to show that plea counsel was ineffective. See Strickland v. Washington,


2
  The District Court had jurisdiction over Murray’s petition under 28 U.S.C.
§ 2255. We have jurisdiction under 28 U.S.C. §§ 1291, 2253. Accord United
States v. Gwinnett, 483 F.3d 200, 203 (3d Cir. 2007) (noting that “this court retains
subject matter jurisdiction over the appeal by a defendant who had signed an
appellate waiver”).
                                         6
466 U.S. 668 (1984). As a result, Murray has failed to show that the Waiver was

not knowing and voluntary.

      Second, we conclude that enforcing Murray’s waiver would not effect a

miscarriage of justice. We have held that “[e]nforcing a collateral-attack waiver

where constitutionally deficient lawyering prevented [the Defendant] . . . from

filing a direct appeal as permitted by his plea agreement would result in a

miscarriage of justice.” United States v. Shedrick, 493 F.3d 292, 298 (3d Cir.

2007) (emphasis added). Murray’s plea agreement allowed him to raise three

specific arguments on direct appeal, all dealing exclusively with sentencing.

Murray has not claimed that he wished to appeal his sentence on any of these three

grounds “permitted by his plea agreement.” 3 Shedrick, 493 F.3d at 298. Rather,

as in Mabry, Murray “has not identified any nonfrivolous ground, not covered by

the waiver, for a direct appeal or collateral attack in his petition, . . . his counseled

brief, or any other filing.” Mabry, 536 F.3d at 243. Instead, “[t]he issues [Murray]

seeks to raise on appeal are insubstantial and clearly encompassed by the broad

waiver.” Id. Thus, as in Mabry, we conclude that enforcing the Waiver would not



3
  Murray’s brief in this court, as well as his papers filed in the District Court, only
suggest that Murray intended to raise his ineffective assistance of plea counsel
claim on direct appeal. To the extent that Murray sought a direct appeal on this
basis, we note that “we ordinarily do not address ineffective-assistance arguments
on direct appeal, especially where, as here, the factual basis for the claims is not
well developed.” United States v. Duka, 671 F.3d 329, 353 n.18 (3d Cir. 2011).
                                           7
effect a miscarriage of justice.

      For the foregoing reasons, we conclude that Murray has waived his claim. 4

We will affirm.




4
  Our certificate of appealability directed the parties to focus on three issues: (1)
the impact of the Waiver on Murray’s claim concerning his right to effective
assistance of counsel on direct appeal; (2) whether a § 2255 petition is the proper
vehicle for such a claim; and (3) whether Murray’s rights were, in fact, violated by
a denial of his right to effective assistance of counsel on direct appeal. In light of
our conclusion concerning the first issue, we do not reach the second and third
issues raised in our certificate. Mabry, 536 F.3d at 242 (holding that “the validity
of [a] collateral waiver [is] a threshold issue . . . .”).
                                          8